Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments with respect to claims 1-10 and 13-18 have been considered but are moot because the new ground of rejection as follows.

Claims 1-10 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-7 and claim 5: the term “a plurality of selected ones of said plurality of.....” renders the claim indefinite and vague since it cannot be ascertained as to what is meant by a plurality of.....   a plurality.
Claim 9, lines 3-4, claim 17, lines 2-3 and 3-4: the term “one of said selected ones of said plurality of lighting elements” renders the claim indefinite and vague since it cannot be ascertained as to what is meant by “one of.. .. . ones of the plurality of”.
	Dependent claims 2-4, 6-8, 10 and 13-16 and 18 are necessarily rejected since they depend upon rejected base claim.

Claims 1-10 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 1, the omitted structural positive cooperative relationships are: “a plurality of selected ones of the plurality of lighting elements” and “a known wavelength”.
In absence of essential structural positive relationship of the known wavelength, it remains uncertain as to how the known wavelength is structurally/positively related to its associated element(s) and the claimed device. 
In absence of essential structural/positive relationship of the known wavelength, it remains uncertain as to whether the known wavelength is positively a part of the claimed device.
In absence of essential structural positive relationship of the plurality of selected ones of the plurality of lighting elements, it remains uncertain as to how the plurality of selected ones of the plurality of lighting elements is structurally/positively related to its associated element(s) and the claimed device. 
In absence of essential structural/positive relationship of the plurality of selected ones of the plurality of lighting elements, it remains uncertain as to whether the plurality of selected ones of the plurality of lighting elements is positively a part of the claimed device.
As to claim 15, the omitted structural positive cooperative relationships are: “a first one of said plurality of said selected ones of said lighting elements”.
In absence of essential structural positive relationship of the first one of said plurality of said selected ones of said lighting elements, it remains uncertain as to how the first one of said plurality of said selected ones of said lighting elements is structurally/positively related to its associated element(s) and the claimed device. 
In absence of essential structural/positive relationship of the known wavelength, it remains uncertain as to whether the first one of said plurality of said selected ones of said lighting elements is positively a part of the claimed device.
Dependent claims 2-10 and 13, 14 and 16-18 are necessarily rejected since they depend upon rejected base claim.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-9, 18 and 23 of U.S. Patent No. 11,109,762. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 7-9, 18 and 23 of U.S. Patent No. 11,109,762 cite applicant’s claimed user wearable visualization system including a lighting assembly having a plurality of lighting elements, an eyewear including a plurality of lenses having an emission filter, as claimed by applicant.
In view of applicant’s amendment of independent claim 1, the Examiner withdraws prior art rejection of former claims 1-10 and 13-18.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879